740 F.2d 15
Frank E. MIDKIFF, Richard Lyman, Jr., Hung Wo Ching, MatsuoTakabuki and Myron B. Thompson, Trustees of theKamehameha Schools/Bishop Estate,Plaintiffs- Appellants,v.Paul A. TOM, Tony Taniguchi, Wilbert K. Eguchi, Wayne T.Takahashi, Lawrence N.C. Ing, Nobuyoshi Tamura, Andrew I.T.Chang, and David C. Slipher, Commissioners of the HawaiiHousing Authority;  Franklin Y.K. Sunn, Executive Directorof the Hawaii Housing Authority;  and Hawaii HousingAuthority, Defendants-Appellees,andWai-Kahala Tract "H" Association, Inc.;  Halawa HillsLandsale Committee;  Awakea Association;  Alii ShoresCommunity Association;  Enchanted Hills, Unit I;  PortlockCommunity Association (Maunalua Beach);  Kokohead CommunityLease- Fee, Inc.;  West Marina Community Association;Kalama Valley Community Association;  Maunalua Triangle-KokoKai Community Association, Inc.;  Hahahione Valley CommunityAssociation, Inc.;  Kamiloiki Community Association;Lunalilo Marina Community Association;  Mariners Ridge andCove Fee/Lease Conversion Committee;  Spinnaker IsleAssociation;  Waialae Iki Community Association;  WaiauCommunity Association;  Kahala Community Association, Inc.;Kahala Community Fee Purchase Fund and Halawa Valley EstatesFee Conversion Corporation, Intervenors-Appellees.
No. 80-4368.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted Oct. 21, 1981.Decided Aug. 9, 1984.

Clinton R. Ashford, Honolulu, Hawaii, for plaintiffs-appellants.
A. Bernard Bays, William E. Atwater, Dennis E.W. O'Connor, John A. Roney, Stubenberg, Roney, Hartnett, Lawhn, Fong & Kuwaski, Michael A. Lilly, Atty. Gen., Honolulu, Hawaii, for defendants-appellees.
Appeal from the United States District Court for the District of Hawaii, Samuel P. King, Judge.
Before ALARCON, POOLE and FERGUSON, Circuit Judges.

ORDER

1
By its decision of May 30, 1984, the Supreme Court of the United States, in Hawaii Housing Authority, et al v. Midkiff, et al., --- U.S. ----, 104 S.Ct. 2321, 81 L.Ed.2d 186 (1984), reversed the decision of this court reported at 702 F.2d 788 and 725 F.2d 502.  Accordingly, we vacate our decisions and remand to the district court for proceedings not inconsistent with the decision of the United States Supreme Court.


2
It is so ordered.